DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6 and 8-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ray (US 2021/0,303,481).

	Referring to claims 1, 16-17 and 19, Ray discloses a system-in-package SiP (para. 0058, SIP; fig. 14, SoC 1400; para.0233) comprising:	
one memory die (fig. 2A, memory 222; fig. 4A, GPU memory 401/402/420/421/422/423; fig. 14, memory 1420);
	a logic die (fig. 2A, parallel processor 200; fig. 14, processors 1402) including 
	a plurality of building blocks (fig. 2A, processing unit 202; fig. 14, processors 1407/1408) including one global building block (fig. 4F, multi-core processor 405; fig. 14, connected processors 1407) and a plurality of local building blocks (fig. 4F, GPUs 410/411/412/413; fig. 14, connected processors 1408), wherein each of the local building blocks includes one memory controller (fig. 4F, MMU 439 of each GPU; fig. 3C, memory control 367; fig. 14, memory controller 1416) that directly couple engines (fig. 16A, engine 1610) of the local building blocks (fig. 3C, GPU 380; fig. 16, processor 1600) to the memory die (fig. 3C, memory 366; fig. 14, memory 1420);
	one network-on-chip NOC (para. 0275, fabric interconnect includes NoC) including
a global NOC (fig. 4F, processor 405; fig. 14, processor 1407) communicatively coupling the plurality of building blocks together; and
one local NOC (fig. 4F, GPU 410; fig. 14, graphic processor 1408) disposed in respective one of the local building blocks, wherein the local NOC in a respective local building block (fig. 14, a graphic processor within connected graphic processors 1408) communicatively couples the memory controller (fig. 14, memory controller 1416) and the plurality of engines together (fig. 16A, engine 1610); and
	wherein the memory die and the logic die are coupled together using hybrid wafer bonding (para. 0356, chip-on-wafer-on-substrate stacking of multiple dies) in a three-dimensional stack (fig. 24B, chiplets 2495 stacked in 3D; para. 0354, dies in 3-dimensional configurations).

	As to claims 3-6, 18 and 20, Ray discloses the SiP of claim 1, wherein the logic die comprises one global processor (fig. 4F, processor 405)/peripheral subsystem (fig. 2A, I/O unit 204)/system management unit (fig. 2A, front end 208)/connectivity subsystem (fig. 2A, host interface 206) coupled to the global NOC.
	
As to claim 8, Ray discloses the SiP of claim 1, wherein the plurality of local building blocks comprises decoder engine/decoder engine (para. 0131, encoder/decoder) coupled to the local NOC.

	As to claim 10, Ray discloses the SiP of claim 1, wherein the local building blocks comprises local processor coupled to the local NOC and to manage workloads (para. 0231, computational workloads) within the respective local building block.

	As to claims 11-12, Ray discloses the SiP of claim 1, wherein the plurality of building blocks comprises artificial intelligence AI engine/local controller (para. 0244, artificial intelligence accelerators) coupled to the local NOC and to offload AI operations from the local processor.

	As to claims 13-14, Ray discloses the SiP of claim 1, wherein the logic die is a standalone edge device/an accelerator (para. 0244, artificial intelligence accelerators).

	As to claim 15, Ray discloses the SiP of claim 1, wherein the plurality of local building blocks and the NOC provide a scalable SiP architecture (para. 0284, i.e. scalable graphics core array).

Response to Arguments
Applicant’s arguments have been fully considered, but they are not deemed to be persuasive.
Applicant argues that Ray’s memory, controller and engines are on the same die rather than plurality of dice (pp.7-8).
The claim scope of “one or more memory dice” includes one memory die. Further, the claimed SiP can be interpreted as a stacked package of one memory die and one logic die interconnected with NoC. Ray states “multiple logic units, dies can be connected together in three-dimensional configurations” (para.0354). Ray also states GPUs memory devices can be on-die with or stacked on top of graphic engine tiles (para. 0273). In the argument, applicant provides no rationale other than copied the claim. Further, applicant’s amendment merely incorporating previously rejected dependent claim 2 into independent claim 1.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See M.P.E.P 707.05(c).
US 11,386,020 discloses local and global processing units with on die memory in hybrid bonding.
CN 113924559 discloses SoC with stacked chip and hybrid wafer bonding.

This action is made final.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   A shortened statutory period for reply to this final action is set to expire in three months from the mailing date of this action.  In the event a first reply is filled within two months of the mailing date of this final action and the advisory action is not mailed until after the end of the three-month shortened statutory period, then the shortened statutory period will expire on the date of the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than six months from the date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182